Title: To George Washington from Benjamin Tupper, 27 May 1782
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                            Albany May the 27th A.D. 1782
                        
                        I was Honoured with Your Excellencys favour of the 20 Instant inclosing General Orders &c. and every
                            attention will be paid to the contents.
                        I have directed that as fast as the Levies git arainged that they be sent on to releive the Garrisons of the
                            outposts on the Mohawk station, meaning to collect the whole of the 2nd New Hampshire Regt at Fort plain in order to act
                            offensively if accation require and by being in the field to give them an oppertunity to revive their Dissapline, as it
                            must have relaxed by their having been detached in so many small bodys.
                        There is an unfinished Blockhouse at Fort plain which if compleated would be a strong barrior in that Country;
                            I think if some money could be sent on for the Meterials we can procure workmen among the levies to compleat it.
                        I am lately informed that about four weeks past Colo. Reeds horse fell with the him
                            & broke two of his ribs and it is not likely he will be able to releive me this long time. wish to know if I am
                            soon to be releived as it will determine me with respect to my Baggage. If I am likely to be continued here any time wish
                            I could obtain the favour of drawing some provisions over and above my six rations and let the value be stoped out of my
                            pay, Officers passing & repassing here on buisness are for the want of money oblidged to make my house their home,
                            and being destitute of cash myself am not able on six rations to furnish any thing like a decent table either for my self
                            or the Gentlemen who do me the honour to call on me. I am unhappy in troubling your Excellency on the Subject, as I know
                            your Excellency would wish to Anticipate all our reasonable desires & necessesaties. I have the Honour to remain
                            your Excellencys most obedent & humble Servant
                        
                            Benj. Tupper Colo. Comt

                        
                    